Howell, J.
A motion is made to dismiss this appeal for want of jurisdiction.
The demand is for §480 20, with five per cent, interest from the twenty-third of February, 1867, and citation was served on the fourth of April following, at which date the principal and accrued interest amounted to less than $500. But the defendants and appellants contend that, at the time when the appeal was taken, viz: first of June, 1868, and at the time when this court was established, under the present constitution, the matter in dispute exceeded $500.
It has long been settled that the amount 'due at the institution of the suit constitutes the matter in dispute. 1 N. S. 138; 12 L. 156; 1, R. 25; 5 R. 90; 2 An. 793, 911; 7 An. 109; 10 An. 170 ; 12 An. 87. The ruling in. the case of the State ex rel. The Western Union Telegraph Company v. The Judge of the Seventh District Court for the Parish of Orleans, recently decided, is not in conflict with this doctrine, and does not apply to this case.
It is also settled that this court can not entertain jurisdiction of cases which were appealable irndor the constitution of 1864, if the matter in dispute did not exceed $500 at the institution of the suits in the lower-court. See Myers v. Mitchell, 20 An. 533.
It is therefore ordered that this anneal be dismissed, with costs.